Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on August 30, 2021, have been carefully considered.  Claims 2 and 4 have been canceled; no claims have been added.
Claims 1, 3, and 5-10 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on December 23, 2020.

Amendment to Title
	In a Preliminary Amendment filed on January 6, 2021, Applicants amended the title of the instant application.  Said amendment is now reflected in the USPTO PAIR system.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The objection to claims 1-4 for the informalities therein;
	b. The 35 U.S.C. 103 rejection of claims 1, 3, 9, and 10 as being unpatentable over Pak et al. (U. S. Patent No. 6,812,187); and
claims 1, 3, and 9 as being unpatentable over Morishita et al. (U. S. Patent Publication No. 2012/0077670, Applicants’ submitted art).
	

Allowable Subject Matter
Claims 1, 3, and 5-10 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants have amended claims 1 and 3 by incorporating therein the limitations of now-canceled claim 2 and 4, respectively.  As stated in the previous Office Action, the cited references of record do not teach or suggest the limitations of these claims, regarding the step of subjecting the carbonized product, from which the template source has been removed, to heat treatment, wherein at least two or more of the conditions including temperature or time of the heat treatment are changed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 8, 2021